            Case
             Case1:20-cv-07628-PAC
                  1:20-cv-07628-PAC Document
                                     Document42-2 Filed02/09/21
                                              43 Filed  02/01/21 Page
                                                                  Page11ofof22




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION

                 Plaintiff

        v.
                                                Civil Action No. 20-cv-7628-PAC
ADAM P. ROGAS

                 Defendant

                 and

NS8 FP, LLC, et al.

                  Relief Defendants.


                                         [PROPOSED] ORDER

        THIS MATTER, having come before the Court through Defendants’ Notice of

Unopposed Motion and Unopposed Motion To Set Aside Default, the memorandum in support

thereof, and the Court having considered the matter, it is hereby:

        ORDERED that the Clerk’s Office Certificate of Default as to Defendant Adam P.

Rogas (ECF No. 32) shall be set aside and terminated from the docket in this civil action; and it

is

        FURTHER ORDERED the Clerk’s Office Certificate of Default as to Relief Defendant

NS8 FP, LLC (ECF No. 36) shall be set aside and terminated from the docket in this civil action;

and it is

        FURTHER ORDERED that the Clerk’s Office Certificate of Default as to Relief

Defendant Rogassi Enterprises, LLC (ECF No. 40) shall be set aside and terminated from the

docket in this civil action; and it is
        Case
         Case1:20-cv-07628-PAC
              1:20-cv-07628-PAC Document
                                 Document42-2 Filed02/09/21
                                          43 Filed  02/01/21 Page
                                                              Page22ofof22




       FURTHER ORDERED that, if the United States Department of Justice does not

intervene in this matter seeking a stay of proceedings, then the Defendants shall file an answer or

otherwise respond to the Complaint (ECF No. 1) by February 19, 2021.

       SO ORDERED.




         
Dated: _______________                                _______________________________

                                                      The Hon. Paul A. Crotty
                                                      United States District Judge




                                                2
